DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of  group I comprising claims 4 – 20 in the reply filed on 1/11/2022 is acknowledged.  Claims 1 – 3 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "magnetic field" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "magnetic field" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "antibody and antigen binding" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear where the antibodies and antigens are located with respect to the droplet and the magnetically responsive beads. Claim 4 does not positively recite that the magnetically responsive beads are coated with the antibody or if the droplet contains the antigen, if that is the case.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Nicole Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform,” Web online publication, 8/29/2005 (Applicant IDS filed 3/6/2020; page 64); “Weaver”).
Regarding claim 1, Weaver teaches a droplet actuator comprising: 
(i) droplet operations electrodes to conduct droplet operations on a droplet operations surface (Experimental Methods section: an electrowetting chip with addressable electrodes, page 4; figures 2 and 3); and 
(ii) a magnet (Neodymium-Iron-Boron magnet, pages 5 and 6; Abstract) positioned relative to the droplet operations surface such that a droplet controlled by one or more of the droplet operations electrodes may be positioned within or away from a first region of the magnet's magnetic field to attract magnetically responsive beads in the droplet (magnetic microspheres, page 3, second paragraph; and pages 5 and 8); 
wherein the magnet is positioned such that three or more droplet operations electrodes are within the magnetic field of the magnet (pages 5 and 6; figures 4 – 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicole Weaver (“Application of Magnetic Microspheres for Pyrosequencing on a Digital Microfluidic Platform,” Web online publication, 8/29/2005; “Weaver”) in view of Aytur et al. (US 2004/0033627 A1; “Aytur”).
Regarding claim 2, Weaver does not specifically teach the method of claim 1, wherein the magnet is an electromagnet. Weaver does teach the use of a large permanent magnet (page 9). Weaver teaches that the disclosed digital microfluidic apparatus can be reconfigured for different tasks (Introduction section, page 2), such as for performing different assays or immunoassays.
Aytur teaches the use of an electromagnet in methods and systems performing assays using magnetic beads (paragraphs [0099] and [0114]). The use of an electromagnet is an obvious known suitable and predictable alternative recognized by a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electromagnet as claimed with the Weaver apparatus to provide an effective means for manipulating the magnetic beads when performing assays. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 3, Weaver does not specifically teach the method of claim 1, wherein the magnetically responsive beads are coated with a primary antibody with an affinity for a specific target antigen. Weaver does teach that the disclosed digital microfluidic apparatus can be reconfigured for different tasks (Introduction section, page 2), such as for performing different assays or immunoassays. As shown by Aytur, the use of magnetic beads coated with an appropriate antibody against a target antigen for performing immunoassays is well known in the art (paragraph [0054]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the magnetically responsive beads are coated with a primary antibody with an affinity for a specific target antigen in order to perform an immunoassay.
Allowable Subject Matter
Claims 4 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the cited prior art neither teaches nor fairly suggests a method comprising: 
positioning a droplet having magnetically response beads located therein away from a magnet of a droplet actuator, where the droplet actuator comprises droplet operations electrodes to conduct droplet operations on a droplet operations surface, and where the droplet actuator further comprises the magnet, where the magnet is positioned relative to the droplet operations surface such that a droplet controlled by one or more of the droplet operations electrodes may be positioned within or away from a first region of the magnet's magnetic field to attract magnetically responsive beads in the droplet; 
repeatedly transporting the droplet back and forth in a manner to provide sufficient resuspension and mixing of the magnetically responsive beads for antibody and antigen binding; transporting the droplet to a location within the first region of the magnetic field; 
transporting a reagent droplet to the first region of the magnetic field;
merging the reagent droplet with the droplet containing the magnetically responsive beads to form a merged droplet; and further
transporting the merged droplet back and forth to cause incubation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796